Citation Nr: 1648240	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-15 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar spine spondylosis, status post fusion ("low back disability") prior to April 22, 2014, rated as 10 percent disabling from April 10, 1975 to March 7, 2005, and as 20 percent disabling since March 7, 2005.

2.  Entitlement to an increased evaluation for a low back disability since April 22, 2014.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to November 1955.  

This case has a long and complicated procedural history.  The Veteran was initially denied entitlement to service connection for a low back disability in a May 1975 rating decision.  In a June 2005 rating decision, the Regional Office (RO) in Houston, Texas declined to reopen a claim of entitlement to service connection for a low back disability.  The Veteran appealed that decision to the Board, and, in a May 2008 decision, the Board reopened the Veteran's claim and remanded the underlying issue of entitlement to service connection for further development.  

Thereafter, in the March 2010 rating decision on appeal, the Appeals Management Center (AMC) in Washington, D.C., granted entitlement to service connection for a low back disability and assigned a 20 percent rating, effective March 7, 2005.  The Veteran timely disagreed with the effective date assigned, as well as the initial rating for his low back disability.  However, the RO issued a Statement of the Case (SOC) only with regard to the issue of an earlier effective date.  In a September 2012 decision, the Board granted an earlier effective date of April 10, 1975, and remanded the issue of an increased initial rating to the RO for issuance of an SOC in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).

In an April 2013 rating decision, the RO effectuated the September 2012 Board decision and assigned a 10 percent disability rating for a low back disability, effective April 10, 1975.  The Veteran expressed disagreement with the rating assigned in April 2013.  In May 2013, the RO issued an SOC regarding the initial ratings assigned for the period prior to March 7, 2005, and for the period since March 7, 2005.  The Veteran timely filed a substantive appeal as to both periods.    

This decision bifurcates the issue of entitlement to an increased disability rating for a low back disability into two separate issues: (1) an increased evaluation prior to April 22, 2014 and (2) an increased evaluation after April 22, 2014.  Such bifurcation of the issue permits a grant of an increased rating prior to April 22, 2014, for which the evidence of record shows the Veteran is entitled, without delay of this grant of benefits awaiting additional development relating to whether the Veteran is entitled to an increased disability rating for the period after April 22, 2014.  See Locklear v. Shinseki, 24 Vet. App. 311(2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the present case, the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected low back disability.  Accordingly, in light of the Court's holding in Rice, the issue of entitlement to a TDIU has been raised by the record and is within the jurisdiction of the Board.

The Board notes that the Veteran was previously represented by Disabled American Veterans.  In November 2016, the Veteran submitted correspondence indicating his desire to proceed unrepresented.  As a claimant retains the right to revoke his representative at any time, the November 2016 revocation is acknowledged by the Board, and the Veteran is considered to be unrepresented at the present time.  38 C.F.R. § 14.631 (f) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating since April 22, 2014 and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 7, 2005, the Veteran's low back disability was manifested by pain and slight limitation of motion; the evidence does not indicate muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; moderate limitation of motion; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; objective neurological abnormalities or incapacitating episodes requiring prescribed bed rest and treatment; or ankylosis.

2.  From March 7, 2005 to May 19, 2008, the Veteran's low back disability was manifested by, at worst, moderate limitation of motion, with forward flexion of 80 degrees and combined range of motion of 195 degrees; the evidence does not indicate severe lumbosacral strain; severe limitation of motion; forward flexion of limited to 30 degrees or less; objective neurological abnormalities or incapacitating episodes requiring prescribed bed rest and treatment; or ankylosis.

3.  From May 20, 2008 to April 21, 2014,  the evidence shows that the degree of impairment from the Veteran's low back disability more nearly approximates a finding of pronounced intervertebral disc syndrome (IVDS) with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm and absent ankle jerk or other neurological findings appropriate to the cite of the diseased disc and little intermittent relief; however, ankylosis of the lumbar spine or more than moderate neurologic impairment were not shown.


CONCLUSIONS OF LAW

1.  Prior to March 7, 2005, the criteria for a disability rating in excess of 10 percent for the Veteran's low back disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243, 8520 (2015).

2.  From March 7, 2005 to May 19, 2008, the criteria for a disability rating in excess of 20 percent for the Veteran's low back disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243, 8520 (2015).

3.  Resolving all reasonable doubt in favor of the Veteran, from May 20, 2008 to April 21, 2014, the criteria for a 60 percent rating for the Veteran's low back disability were met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243, 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim:  (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) the degree of disability, and (5) the effective date of the disability.  Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

Here, the Veteran's claim arises from his disagreement with the rating assigned following the grant of service connection.  Once service connection has been granted and an initial disability rating and effective date have been assigned, the purpose of 5103(a) notice has been fulfilled as the service connection claim has been proven.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Furthermore, the Veteran was previously notified of the requirements of section 5103(a) and Dingess by letter dated November 2009, prior to the March 2010 grant of service connection.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, VA examination reports, and the Veteran's lay statements.  The Board acknowledges that it is remanding the remaining issues, in part, to obtain VA treatment records dated from May 2014 to the present.  If they exist, such records would not be pertinent to the issue of entitlement to an increased rating prior to April 22, 2014.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Veteran has not identified any outstanding evidence relevant to the issue herein decided, to include any other medical records, which could be obtained to substantiate his appeal.

In this case, the Veteran was afforded VA examinations to evaluate his low back disability in September 2007 and October 2009.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disability prior to April 22, 2014 as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim and that no further examinations are necessary.  

Thus, VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

II. Increased Rating

The Veteran is in receipt of a 10 percent disability rating for a low back disability for the rating period from April 10, 1975 to March 6, 2005.  He is in receipt of a 20 percent rating from March 7, 2005 to the present.  He contends that higher ratings are warranted for both periods.

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The schedular criteria for evaluating intervertebral disc disease (IVDS), 38 C.F.R. § 4.71a, DC 5293 ("old IVDS criteria"), that were in effect at the beginning of the rating period at issue in this appeal were amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 26, 2003) and currently as DC 5243 (2015)).  The criteria for rating disabilities of the spine were again amended effective September 26, 2003.  See 38 68 Fed. Reg. 51,454 (August 27, 2003) (codified at 38 C.F.R. § 4.71a Diagnostic Codes 5235-5243 (2015) and accompanying notes).

VA's General Counsel has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110 (g) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  As such, the Veteran's claim must be considered under all three sets of criteria for the entire period on appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997). 

Regulations in Effect Prior to September 26, 2003

Under Diagnostic Code 5285, residuals of a fracture of the vertebra with cord involvement, bedridden, or requiring long leg braces were awarded a 100 percent rating.  A 60 percent rating was appropriate for residuals without cord involvement; abnormal mobility requiring a neck brace (jury mast).

Diagnostic Code 5286 provided that a spine with complete bony fixation (ankylosis) at an unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type) warranted a 100 percent rating.  A spine with ankylosis at a favorable angle warranted a 60 percent rating. 

Diagnostic Code 5289 provided that a 50 percent evaluation was warranted for unfavorable ankylosis of the lumbar spine, while a 40 percent evaluation was warranted for favorable ankylosis of the lumbar spine.

Diagnostic Code 5292, which set forth the diagnostic code for lumbar spine limitation of motion, provided that a 40 percent evaluation was warranted for severe limitation of motion of the lumbar spine, while a 20 percent evaluation was warranted for moderate limitation of motion of the lumbar spine.  A 10 percent evaluation was warranted for slight limitation of motion of the lumbar spine. 

Under Diagnostic Code 5295, which evaluated lumbosacral strain, a 40 percent evaluation was assigned for severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  A 20 percent rating was warranted for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 10 percent evaluation was warranted for lumbosacral strain with characteristic pain on motion.  A noncompensable rating was assigned for slight subjective symptoms only.

Prior to the September 2002 revision, Diagnostic Code 5293, which set forth the evaluation criteria for IVDS, provided a noncompensable rating was assigned for post-operative, cured IVDS.  A rating of 10 percent was assigned for mild IVDS.  A rating of 20 percent was assigned for moderate IVDS, with recurring attacks.  A rating of 40 percent was assigned for severe IVDS, with recurring attacks with intermittent relief.  A rating of 60 percent was assigned for pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief. 

Under the September 23, 2002 amendments to Diagnostic Code 5293, IVDS was evaluated either on the total duration of incapacitating episodes over the last twelve months, or by combining separate evaluations of chronic neurologic and orthopedic manifestations, along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 60 percent disability rating remained the highest available rating and was warranted when there were incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent evaluation was assigned when there were incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent evaluation was assigned when there were incapacitating episodes having a total duration of at least two weeks but less than four weeks in the past 12 months.  A 10 percent evaluation was assigned when there were incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months. 

Note One to revised Diagnostic Code 5293 provided that an incapacitating episode is a period of acute signs and symptoms due to IVDS which requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS which are present constantly, or nearly so.  The September 2002 amendments did not change the other rating criteria for evaluating spinal disabilities.

Regulations in Effect after September 26, 2003

Effective September 26, 2003, VA again revised the criteria for rating spinal disorders.  These revisions consist of a new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  These changes are listed under Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now embodying the recently revised provisions of the former Diagnostic Code 5293 (for IVDS). 

Under the criteria effective from September 26, 2003, all service-connected spine disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the spinal disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Diagnostic Code 5243 provides that IVDS will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004-2015).

Under the general rating formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242. 

There are several notes set out after the diagnostic criteria, which provide the following: first, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Neurological Criteria

Because there is evidence of neurological involvement, the Board will address the applicable criteria for evaluation of nerve injuries.  These criteria have not changed from 1975 to the present time.  See 38 C.F.R. § 4.124a (1975).  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disabilities from neurological disorders are rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

General Rating Criteria

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Factual Background

Turning to the evidence of record, the Veteran was afforded a VA examination in September 1973.  He reported that he had lumbar spinal fusion surgery in 1968.  He indicated that his back still aches at times.  He also reported that he has episodes of low back pain "from time to time."  On examination, the normal lordis of the lumbar spine was decreased.  Flexion of the body was to 100 degrees, extension was to 30 degrees, right and left side bends were to 50 degrees bilaterally.  Flexion of thighs was 120 degrees bilaterally.  Elevation of straight limbs was to 60 degrees on the right with pains over the right sacro-iliac and lumbar muscle and pain radiating down as far as the toes.  Elevation of straight limbs was to 70 degrees on the left with pain over the sacro-iliac.  The Veteran was able to stand and walk on heels and toes, stand on either leg, and his gait was normal.  X-rays showed no compression deformities, subluxation, or abnormal curvature.  The lumbosacral space was somewhat narrowed; the others appeared normal.  There was no evidence of spondylosis.  There was evidence of fusion operation in the laminae of the third, fourth, and fifth vertebrae, and the sacrum.  

There is no medical evidence for the period from 1973 to 2006; however, on several occasions, the Veteran reported no physician-guided back treatment during this period.  In a May 2005 statement, the Veteran indicated that he had not had any recent treatment for his back.  In an August 2005 statement, the Veteran reported that he had spinal surgery in 1964, which gave pain relief "for a while," but did not eliminate the pain completely.  The Veteran indicated that he "toughed it out" in the years since, but the pain had intensified recently.  During a September 2007 VA examination, the Veteran reported that he had not been treated for his low back disability since 1977 and that he self-managed with over-the-counter pain medications.  

A September 2006 VA new patient progress note shows that the Veteran's gait was normal.  During a follow-up in January 2007, the Veteran discussed a knee condition, but did not specifically mention back pain.  A June 2007 VA treatment record shows that the Veteran reported a long history of low back pain, for which he takes Naproxen.  A July 2007 VA treatment record shows that the Veteran reported low back pain with radiation down the right leg.  He indicated that the pain was getting worse over time.  He denied bowel or bladder impairment.  

An August 2007 MRI report showed status-post fusion at the L4-5 and L5-S1 levels, marked spinal canal stenosis at the L3-4 level, and bilateral neuroforaminal narrowing.

The Veteran was afforded a VA examination in September 2007.  He reported no physician-guided treatment for his low back condition, other than pain medication, since 1977.  The Veteran reported low back pain that waxes and wanes with symptoms 10/30 days per month.  He reported a flare-up in January or March 2007 with a severity intensity of 10/10 and a duration of 24 hours.  He indicated that his low back pain is exacerbated by prolonged standing.  The Veteran reported that his current symptoms were pain, weakness, fatigue, and lack of endurance without stiffness.  His current management strategy was over the counter Aleve, lumbar support when seated, and elevation of his legs in a recliner.  The Veteran reported that he stopped all activities in the summer of 2007 because of his low back pain.  The Veteran's wife reported that she assists the Veteran in putting on his shorts or socks because of the low back pain.  He reported an incapacitating episode in January or March, but he indicated self-care rather than care by a physician.  He denied erectile dysfunction and bowel or bladder incontinence.  The Veteran had been using a crutch to support his leg, but he did not use a walker, wheelchair, or cane.  The Veteran reported that walking distance is limited to five minutes before he reports low back pain.  The Veteran denied impairment in activities of daily living, toileting, eating, grooming, or hygiene due to his low back condition.  He indicated that driving sometimes irritates the low back secondary to posture.  The Veteran reported that he was currently on light duty at work as of August 2007 secondary to his low back pain.  He reported taking at least seven days off work in the past twelve months because of his condition.  

On examination, the lumbar lordosis was reduced, and there was no scoliosis.  The Veteran was incapable of heel-toe walk secondary to claw foot.  Palpation was negative for spasm, pain, tenderness, and increased muscular tension.  The Veteran was too heavy to force passive range of motion.  Active range of motion was flexion to 80 degrees with no change in lumbar segments, extension to 10 degrees, right lateral flexion to 25 degrees, left lateral flexion to 20 degrees, and rotation to 30 degrees bilaterally.  After active range of motion, there was slight limitation of movement symmetrical rhythm, with caution, protective posture, and the complaint of arc pain motion.  The lower extremity vascular dorsalis pedis were symmetrical, but diminished.  The posterior tibial pulses were palpable and symmetric.  A neurological examination revealed L4, L5, S1 were symmetric with 5/5 strength.  A sensory examination showed L4-S1 decrease on the right.  There were trace reflexes at L4 and S1 bilaterally.  Waddell was 0/8, sitting straight leg raise was negative, and supine straight leg raise was 0-50 degrees on the right, 0-70 degrees on the left, negative for low back pain.  The diagnosis was spondylosis, lumbar spine secondary to surgical status post fusion of the L4-L5 and L5-S1 without lower extremity radiculopathy.  

A May 2008 VA neurosurgery consult shows that the Veteran reported increasing low back pain and right leg pain.  He reported that the pain in his back will radiate to the right lower extremity to the ankle.  He indicated that the pain worsens with walking.  He reported that he can walk about two blocks before the pain gets unbearable, but it does not get better with sitting or leaning forward.  He indicated that the pain improves if he puts all of his weight on his crutches and left leg while right the right leg.  The Veteran reported numbness in the entire right leg at sporadic times and constant numbness of the underside of the toes from the balls of the feet distally.  He denied bowel or bladder incontinence.  The Veteran reported that he was currently employed as an engineer at Lackland Air Force Base, but that he had been on light duty since September 2007 because of his hip.  

On examination, the Veteran walked with an antalgic gait utilizing crutches that he got from the thrift store.  His spine was only mildly tender to palpation at the sacrum.  There was midline cicatrix of the low back.  He was able to stand on toes and heels, though on manual testing he was slightly weaker on the right.  Strength testing on the right was 4/5 hip flexion and 4+/5 knee extension, knee flexion, plantar flexion, dorsiflexion, and hallux extension.  Strength testing on the left was 5/5 for all movements.  Deep tendon reflexes were absent at the knee and ankle bilaterally.  Babinski was down-going, and clonus, crossed tibioadductors, and nerve stretch signs were none.  The assessment was L3/4 central canal stenosis with osteoarthritis of the lumbar spine.  The Veteran was issued a cane to replace his second-hand crutches.  Further intervention was deferred pending an upcoming total hip replacement surgery.  The Veteran underwent a right, total hip replacement in July 2008.  VA treatment records reflect that the Veteran was placed on light duty at work after the hip replacement.  In November 2008, he was placed on light duty for three more months.  

A December 2008 VA treatment record shows that the Veteran reported left knee and foot pain.  He reported that he was not using a cane prior to onset of the pain.  

A January 2008 VA neurosurgery follow-up note shows mild global weakness of the right leg proximally and obvious weakness dorsiflexion of the right foot and big toe that had been present prior to the Veteran's fusion in 1964.  Deep tendon reflexes were all hypoactive.  The assessment was stenosis L3-4.  

A February 2009 MRI showed multilevel degenerative disc disease of the lumbar spine with L3-4 severe spinal canal stenosis and severe right-sided and moderate left-sided neural foraminal stenosis.  Back surgery was recommended.

The Veteran was afforded a VA examination in October 2009.  The Veteran reported a history of urinary frequency, erectile dysfunction, and paresthesias.  The examiner indicated that the etiology of those symptoms was not unrelated to the claimed disability.  He denied fecal incontinence, numbness, leg or foot weakness, falls, and unsteadiness.  The Veteran also reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain over the lumbar spine, worse over the L3-sacrum.  He described the pain as sharp, severe, constant, and daily.  He reported radiation of pain down the bilateral lower extremity, right greater than left.  He described the radiating pain as tingling.  The Veteran denied flare-ups and incapacitating episodes.  He reported using no devices or aids, and he reported that he was able to walk a quarter of a mile but less than one mile.  

On examination, the Veteran's posture, head position, and gait were normal.  There was symmetry in appearance of the spine.  There was no gibbus, kyphosis, list, lumbar lordosis, or scoliosis, but there was lumbar flattening.  There was no thoracolumbar spine ankylosis.  An examination of the muscles of the spine showed no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  A detailed motor examination was normal, muscle tone was normal, and there was no muscle atrophy.  A detailed sensory examination showed no abnormal sensation.  A detailed reflex examination was normal except ankle jerk (S1), which was 1+ (hypoactive) bilaterally.  Range of motion testing showed active range of motion of flexion to 45 degrees, extension to 20 degrees, lateral flexion to 15 degrees bilaterally, right lateral rotation to 20 degrees, and left lateral rotation to 15 degrees.  There was no objective evidence of pain following repetitive motion, and there were no additional limitations after three repetitions of repetitive motion.  Lasegue's sign was positive on the right, and all Waddell testing was negative.  

The Veteran reported that his usual occupation was plumber, but that he retired in 2007 due to age or duration of work.  The examiner did not opine as to the effect of the Veteran's low back disability on his usual occupation because he was not employed.  The examiner indicated that there were mild effects on shopping and recreation, severe effects on exercise, and no effects on chores, feeding, bathing, dressing, toileting, and grooming.  The examiner indicated that the Veteran's low back disability prevented sports.  

A January 2011 VA treatment record shows that the Veteran described sharp pain in central lumbar spine with radiating symptoms down the right leg.  He also reported right hip symptoms, but indicated that his low back "is the greatest concern."  On examination, the Veteran was tender to palpation over the lumbar spine and paraspinal muscles.  Muscle strength was 5/5, and sensation was intact in the lower extremities.  Deep tendon reflexes were 2/4 at the knee and ankle bilaterally.  Hoffman's, Babinski, and Clonus were all negative.  He was given a work excuse stating no heavy lifting, extended periods of standing or sitting, and no climbing ladders until further notice.  

A February 2011 VA emergency department note shows that the Veteran presented with complaints of low back pain with onset "about a week ago."  He also reported radiating pain down his right leg.  The Veteran reported worsening pain in his back after running out of meloxicam.  He denied numbness, tingling, and weakness.  He also denied bowel or bladder problems.  He reported that his back pain was worse with movement and better with rest.  On examination, there was no spinal or paraspinal tenderness.  Sensation in the right lower extremity was slightly decreased in all spinal nerve distributions from knee downward, deep tendon reflexes were 0-1+ patellar and ankle bilaterally, and muscle strength was intact.  The assessment was prior lumbar fusion, spinal canal stenosis, severe right sided neuroforaminal narrowing, and chronic back pain, "without acutely changing radicular symptoms-pain down right buttock/leg, no focal weakness or DTR loss (bil decreased due to DM), and sensation decrease is more stocking-glove and does not follow a spinal nerve root distribution."  The Veteran was given injections for pain.  

A March 2011 VA treatment record shows that the Veteran reported low back pain with radiation down the legs, left greater than right.  He indicated that he previously declined surgery, but would like to reconsider it.  An April 2011 MRI report showed severe spinal canal stenosis, moderate-to-severe bilateral neuroforaminal stenosis secondary to degenerativa changes causing impingement of the L3 and L4 nerve roots, and severe degenerative disc disease at L1/L2, L2/L3, and L3/L4.  

A June 2011 VA neurosurgery consult note shows that the Veteran reported developing progressive lower extremity numbness, insensitivity to pain, and weakness.  He reported that it was worse with standing and walking and that he could not go up or down stairs.  He also indicated that both of his legs "are now more or less equal."  He indicated that his symptoms get better with sitting down.  He also related an episode of hitting his knee on a table and not feeling pain.  He denied bowel/bladder incontinence.  On examination, there was diffuse lower extremity weakness, 4/5 bilateral hip flexion, knee flexion, extension, plantar, and dorsiflexion.  Right lower extremity dorsiflexion was 4-.  The assessment was lumbar stenosis, low back pain, and neurogenic claudication.  

A December 2011 VA neurosurgery follow-up note shows that the veteran reported knee weakness, lower extremity fatigue in less than 50 yards, and lower extremity pain that gets worse when he ambulates.  On examination, the Veteran was ambulating with a cane, and the assessment was severe lumbar stenosis with claudication.  Surgery was recommended.  

In April 2012, the Veteran underwent an L3-4 lumbar laminectomy.  A June 2012 VA neurosurgery post-op note shows that the Veteran reported that his legs felt better and he "walks more upright now."  He indicated that his legs still feel weak all the time; however, when he gets up to walk and "the circulation gets going," his legs do feel better.  He reported that his right leg "feels a lot better," but he still had some residual pain.  On examination, the Veteran was ambulating with a cane.  He had full strength to the left lower extremity and 4/5 strength in the right lower extremity.  

A September 2012 VA physical therapy note shows that the Veteran reported that his lower extremity weakness had persisted after the surgery.  He reported that he is unable to walk too many steps and that he has to use the arms on a chair to get into a standing position.  He also reported that he still had the chronic, achy pain in his back at a current level of 7/10.  He indicated that the pain is better with medications enough to cut grass comfortably.  He reported intermittent tingling exacerbated with prolonged standing and walking and relieved with sitting.  

A September 2012 neurosurgery follow-up note shows that the Veteran reported that his ability to walk had not really improved, nor had the pain in the right leg.  He reported improved back pain.  He reported weakness in both legs, present for about two years.  

An October 2012 MRI report showed the development of bilateral synovial cysts which were contributing to mild to moderate spinal canal stenosis.  The Veteran's VA neurosurgeon indicated that the Veteran's "problem is marked bilateral facet arthritis with rapid synovial cyst formation."  

In June 2013, the Veteran underwent another L3-L4 decompression and posterior lumbar fusion.  In July 2013, the Veteran underwent fusion reexploration.  The admission and discharge diagnoses were recurrent lumbar stenosis, neurogenic claudication, and lumbar radiculopathy. 

An April 2014 VA EMG consult note shows that the Veteran reported constant aching back pain and episodic radiating pain (sharp, tingling and numbness) down his legs, right worse than left (buttock, posterior thigh, calf, and soles of feet).  He reported that his right leg was weaker than his left.  He also reported that others tell him that his right leg/foot drags.  He indicated that he stumbles once a day.  He reported bowel incontinence for a year.  He also reported decreased sensation in the perineal region (saddle anesthesia).  

On examination, the Veteran's gait was slow and antalgic with episodic right foot drop/drag.  Muscle strength testing on the right was 3/5 for hip flexion, and 4/5 everywhere else.  On the left, muscle strength testing was 4/5 in hip flexion, hip extension, hip adduction, hip abduction, and knee flexion.  It was 5-/5 elsewhere.  Deep tendon reflexes were absent bilaterally at the patella and Achilles and they were 1+ bilaterally at the bidep, brachioradialis, and tricep.  Atrophy was seen bilaterally, and a supine straight leg test was positive bilaterally.  The Veteran also had decreased light touch sensation along a right L5/S1 and left L2/L3 dermatomal distribution.  EMG studies showed acute on chronic right and left L3/4 radiculopathy vs. myelopathy at that level and high suspicion for new onset of cauda equina syndrome with bowel incontinence and dysthesia in perineal region within past one year.  






Analysis

Low Back Disability Prior to March 7, 2005

Prior to March 7, 2005, the Veteran was assigned a 10 percent rating under Diagnostic Code 5295 for lumbosacral strain.

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that the criteria for a rating in excess of 10 percent were not met at any point prior to March 7, 2005 under either the old or new rating criteria.  In this regard, the record shows that the Veteran's low back disability was manifested by at most, slight limitation of motion of the lumbar spine and pain, managed conservatively with over-the-counter pain medications.  

A higher rating under Diagnostic Code 5295 is not warranted because the evidence does not show muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position, listing of the whole spine, a positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  

Although the medical evidence is sparse during this time period, the September 1973 VA examination showed essentially normal range of motion of the lumbar spine and subjective reports of low back pain "from time to time."  On numerous occasions, the Veteran reported that he received no physician guided treatment for his low back pain over the years and that he self-treated with aspirin and Naproxen.  This is consistent with the record, which shows no low back treatment until June 2007.  During VA treatment in September 2006 and January 2007, the Veteran did not complain of back pain, and his gait was normal.  Additionally, during the September 2007 examination, there was no evidence of muscle spasms.  While some lateral loss of motion was noted in September 2007, this loss of motion does not amount to total loss of motion as contemplated by the schedular criteria.  As such, a higher evaluation under Diagnostic Code 5293 is not warranted.

Nor is a higher rating warranted under Diagnostic Code 5292, which rates lumbar spine limitation of motion.  The Veteran had normal range of motion in September 1973, and by September 2007, he still demonstrated 80 (out of 90) degrees of flexion and 195/240 degrees of combined range of motion of the lumbar spine.  There is no evidence, to include allegation, of an improvement in the low back disability, including due to medication, between this period of the claim and 2007, when the aforementioned findings were reported.  In short, there was no evidence of moderate limitation of motion of the lumbar spine to support a higher rating under Diagnostic Code 5292.  

There is also no showing of vertebral fracture or ankylosis prior to March 7, 2005.  Accordingly, Diagnostic Codes 5285, 5286 and 5289 are not for application.

As for whether a higher rating is warranted for IVDS under the pre-amended Diagnostic Code 5293, the evidence does not show moderate disc syndrome with recurring attacks.  The Board notes that there is no evidence of intervertebral disc syndrome or incapacitating exacerbations prior to March 7, 2005.  In fact, the Veteran specifically denied physician-guided treatment during that period.  There is also no evidence of abnormal neurological manifestations during this period, other than subjective complaints of radiating pain to the right lower extremity, and the Veteran was specifically found not to have radiculopathy as late as the September 2007 VA examination.  As the criteria for intervertebral disc syndrome contemplate abnormal neurological findings, and, in the absence of such findings, moderate symptoms with recurring attacks was not shown.  

In order to warrant the next higher rating of 20 percent under the General Rating Formula, the evidence must show forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  In this case, prior to March 7, 2005, the evidence does not indicate that forward flexion of the thoracolumbar spine was limited to 60 degrees or less, or that the combined range of motion of the thoracolumbar spine has been 120 degrees or less.  As noted above, as late as September 2007, forward flexion was measured at 80 degrees, and the Veteran's combined range of motion was measured at 195 degrees.  

Nor does the evidence indicate that the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour prior to March 7, 2005.  

The evidence also shows that the Veteran's low back disability was not manifested by favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine, as defined in the notes to the General Rating Formula.  As noted above, the record shows that the Veteran retained significant range of motion during this period.  Accordingly, a rating greater than 10 percent is not warranted under the General Rating Formula.  See 38 C.F.R. § 4.71a.

As for whether a higher rating is warranted for intervertebral disc syndrome under Diagnostic Code 5243 (Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), for the period between September 23, 2002, and March 7, 2005, there is no evidence, either lay or medical, of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period.  In this regard, the evidence shows that the Veteran's back condition was treated conservatively with over-the-counter pain medications, and he specifically denied any physician-guided treatment.  

Moreover, prior to March 7, 2005, the evidence in this case shows that the 10 percent rating assigned appropriately compensates the Veteran to the extent that he did have functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.4; DeLuca.  The Board accepts that the Veteran experienced low back symptomatology, especially pain, prior to March 7, 2005.  See 38 C.F.R. §§ 4.40, 4.45.  However, the Board believes that the 10 percent disability evaluation contemplates the degree of pain and functional impairment for the Veteran's low back disability.  Although the Veteran's functioning may have been affected by pain, the evidence shows that the Veteran retained significant range of motion, with normal strength, prior to March 7, 2005.  Moreover, he was still able to work full-time as a plumber and his condition was treated conservatively without physician-guided intervention.

The General Rating Formula also indicates that associated neurologic abnormalities are to be rated separately under the appropriate diagnostic code.  In this case, prior to March 7, 2005, there is no evidence of any radiculopathy due to the low back disability or any other neurologic abnormalities such as bowel or bladder impairment.  Accordingly, the Board finds that a separate rating is not warranted for any objective neurological symptoms.

Low Back Disability from March 7, 2005 to May 19, 2008

Since March 7, 2005, the Veteran has been assigned a 20 percent rating under Diagnostic Code 5241.  

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that the criteria for a rating in excess of 20 percent were not met at any point between March 7, 2005 and May 19, 2008 under either the old or new rating criteria.  In this regard, the record shows that during this period, the Veteran's low back disability was manifested by, at most, moderate limitation of motion and pain, managed conservatively with over-the-counter pain medications.  

The Board finds that a rating in excess of 20 percent is not warranted under the former rating criteria prior to May 19, 2008.  In this regard, no more than moderate limitation of motion was shown.  During the September 2007 VA examination, the Veteran demonstrated 80/90 degrees of flexion and 195/240 degrees of combined range of motion of the lumbar spine.  These findings are tantamount to no more than moderate limitation of motion.  Nor was there evidence of severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  As noted, the Veteran's flexion was to 80 degrees, and there was no spasm, pain, tenderness, or increased muscular tension with palpation during the September 2007 VA examination.  

There is also no showing of vertebral fracture or ankylosis during this period.  Accordingly, Diagnostic Codes 5285, 5286 and 5289 are not for application.

As for whether a higher rating is warranted for IVDS under the pre-amended Diagnostic Code 5293, the evidence shows, at most, moderate disc syndrome with recurring attacks.  Severe IVDS characterized by recurring attacks with intermittent relief was not shown.  In this regard, the Veteran did not mention back pain during his VA "new patient" evaluation in January 2007 or during a January 2007 follow-up visit.  During the September 2007 VA examination, the Veteran reported waxing and waning back pain with symptoms only ten days a month.  He described conservative, self-care, with no physician guided treatment.  Although the Veteran reported pain radiating into his right leg during this period, he had full strength during the September 2007 examination, and the examiner specifically found that the Veteran did not have lower extremity radiculopathy.  

Under the revised rating criteria, the evidence does not reflect functional impairment comparable to favorable ankylosis of the entire thoracolumbar spine or forward flexion less than 30 degrees, as required for a 40 percent evaluation.  As discussed above, the Veteran's low back symptoms were conservatively managed, and he maintained significant range of motion.  Thus, even with consideration of pain and other such factors, the Board finds that the Veteran's rating of 20 percent adequately encompasses the Veteran's functional impairment.  Accordingly, the Veteran's disability picture from March 7, 2005 to May 19, 2008, does not meet or approximate the criteria described for a rating greater than 20 percent under the General Rating Formula based on limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In this case, the record does not reflect at least four weeks of incapacitating episodes during any 12-month period from March 7, 2005 to May 19, 2008.  Although the Veteran reported during the September 2007 VA examination that he was on light duty at work due to his low back condition, he indicated that he had only missed a week of work secondary to his low back condition in the past 12 months.  Moreover, there is no medical evidence that the Veteran's physicians prescribed bed rest for at least four weeks in any given year between 2005 and 2008.  Therefore a disability rating in excess of 20 percent under Diagnostic Code 5243 is not warranted.

The General Rating Formula also indicates that associated neurologic abnormalities are to be rated separately under the appropriate diagnostic code.  In this case, prior to May 20, 2008, there is no evidence of any radiculopathy due to the low back disability or any other neurologic abnormalities such as bowel or bladder impairment.  As noted above, the Veteran denied bowel and bladder impairment during the September 2007 VA examination, and the examiner specifically found that the Veteran did not have radiculopathy.  Accordingly, the Board finds that a separate rating is not warranted for any objective neurological symptoms.

Low Back Disability from May 20, 2008 to April 22, 2014

Since May 20, 2008, the Veteran's low back disability picture is shown to have increased in severity.  A VA neurosurgery note on that date shows that the Veteran reported increasing low back and radiating pain, as well as numbness of the right leg.  Additionally, on that date, the Veteran's muscle strength was decreased and deep tendon reflexes were absent at the knee and ankle bilaterally.  The Veteran was prescribed a cane to assist with ambulation.  Subsequent treatment records show "severe" stenosis and degenerative disc disease, complaints of radiating pain bilaterally, significantly reduced lumbar spine range of motion, positive Lasegue's sign, and progressive lower extremity numbness, insensitivity to pain, weakness, and fatigue.  

Resolving any doubt in favor of the Veteran, the Board finds that beginning on May 20, 2008, the evidence shows more significant, persistent symptoms of chronic and severe radiating pain, significant limitation of motion, and little intermittent relief.  The evidence also shows symptoms compatible with sciatic neuropathy that are related to the sites of the diseased discs, particularly at L3-L4, to include several instances of diminished or absent ankle and knee jerks, muscle weakness, loss of motor strength, and decreased/absent sensation.  

Overall, the Board finds that since May 20, 2008, the persistent nature of the Veteran's problem with radiating back pain and lower extremity weakness as noted repeatedly in the evidence of record, taken together with the radiological evidence of severe stenosis, neuroforaminal narrowing, and severe degenerative disc disease with radiculopathy and the evidence demonstrating that pain medication, and even two back surgeries, provided little intermittent relief, the degree of impairment from the Veteran's low back disability more nearly approximates a finding of pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm and absent ankle jerk or other neurological findings appropriate to the cite of the diseased disc and little intermittent relief.  Accordingly, a 60 percent rating under the version of DC 5293 in effect prior to September 23, 2002, is granted from May 20, 2008.

As a 60 percent rating represents the highest rating available under DC 5293, the considerations of DeLuca do not apply.  See Johnston v. Brown, 10 Vet. App. 80   (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code); VAOPGCPREC 36-97 (holding that consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a Veteran has received less than the maximum evaluation" under a particular DC).

The Board also finds that no higher or separate ratings are warranted under either the former or the current criteria for evaluating spinal disabilities.

Under the former criteria, the only other diagnostic codes providing for a rating in excess of 60 percent required residuals of a vertebral fracture with cord involvement (DC 5285) or unfavorable ankylosis of the entire spine (DC 5286), both of which provide for a 100 percent rating.  Here, the Veteran is not shown to be bedridden or to require long leg braces, and his entire spine is not ankylosed.  See 38 C.F.R. § 4.71a, DCs 5285, 5286 (2001); Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007) (defining "Ankylosis" as "immobility and consolidation of a joint due to disease, injury, or surgical procedure").  

Similarly, the only diagnostic code providing for a rating higher than 60 percent under the revised general formula requires unfavorable ankylosis of the entire spine, which is not shown in the case. 

A 60 percent rating is also the highest disability rating available under the new regulations used to rate intervertebral disc syndrome of the cervical spine.  See 
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  As such, the Veteran would not be entitled to a disability rating greater than 60 percent under this Diagnostic Code.

The Board notes that in a January 2016 rating decision, the Veteran was assigned separate, 20 percent ratings under Diagnostic Code 8620 for bilateral radiculopathy, effective from December 4, 2013.  The Board finds that separate disability ratings cannot be assigned for the Veteran's bilateral radiculopathy under Diagnostic Code 8620 in conjunction with his 60 percent disability rating under Diagnostic Code 5293 because, in this case, such an assignment would clearly violate the rule against pyramiding.  In Bierman v. Brown, 6 Vet. App. 125 (1994), the Court noted that manifestations of neurological symptomatology of a lower extremity disability which are wholly distinct from the orthopedic effects of IVDS (that is, neither duplicative nor overlapping) could be rated under a diagnostic code different from Diagnostic Code 5293 without violating the VA anti-pyramiding regulation of 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259 (1994). 

Here, the symptomatology and functional impairment resulting from the Veteran's intervertebral disc syndrome of the lumbar spine significantly overlaps with the symptomatology and functional impairment resulting from the Veteran's neurological manifestations, as evidenced by the Board's explicit consideration of the Veteran's neurological symptoms in determining his entitlement to a higher disability rating under Diagnostic Code 5293.  That is, a 60 percent rating under Diagnostic Code 5293 contemplates all symptomology arising from the Veteran's IVDS, including the neurological symptoms, and, therefore, separate ratings under Diagnostic Code 8620 for the Veteran's bilateral neurological symptoms are not warranted and would constitute pyramiding.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14, Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Accordingly, the grant of an increased 60 percent rating under Code 5293 (2002) requires immediate discontinuance of ratings under Code 8620; in calculating any retroactive payments, that compensation which the Veteran has already received under those Codes must be accounted for.

The Board also finds that the Veteran would not be entitled to a more favorable outcome based on the combination of separate evaluations of the chronic orthopedic and neurological manifestations of his service-connected low back disability under either the former or the new criteria prior to April 22, 2014. 

In terms of orthopedic manifestations, the evidence shows that the Veteran's service-connected back disability could be assigned, at most, a rating of 40 percent under both the former and the new criteria during this period.  

In this regard, under the former criteria, the maximum rating under both Diagnostic Code 5292, for limitation of motion, and 5295, for lumbosacral strain, was 40 percent.  A 50 percent rating was warranted under Diagnostic Code 5289 for unfavorable ankylosis of the lumbar spine.  However, the record contains no evidence of unfavorable ankylosis.  Additionally, as noted above, a rating higher than 40 percent was not warranted under Diagnostic Codes 5285 or 5286 because neither residuals of a vertebra fracture nor ankylosis of the entire spine are shown by the evidence of record.  Thus, under the former rating criteria, the Veteran's service-connected back disability could be assigned, at most, a rating of 40 percent.

Similarly, the maximum rating the Veteran could receive for orthopedic manifestations under the revised formula is 40 percent.  A higher rating would only be warranted if the record showed unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine, which, as noted above, is not demonstrated in this case. 

For rating the neurological manifestations of the Veteran's low back disability, Diagnostic Codes 8520/8620/8720 (sciatic nerve dysfunction) are for consideration.  

The Board notes that under Diagnostic Code 8520 incomplete paralysis of the sciatic nerve warrants a 10 percent evaluation if it is mild, a 20 percent evaluation if it is moderate, a 40 percent evaluation if it is moderately severe or a 60 percent evaluation if it is severe (with marked muscular atrophy).  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve.  With complete paralysis of the sciatic nerve, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Here, even assuming that the Veteran was assigned the maximum, 40 percent, rating for orthopedic manifestations under either the former or the revised criteria, at least one of the Veteran's lower extremities would have to be of a moderately-severe level (warranting a 40 percent evaluation or higher), in order for the combined evaluation to exceed 60 percent.  However, in the present case, the Board finds that, prior to April 22, 2014, the record reflects no more than moderate incomplete paralysis in either lower extremity.  Based on the complaints and objective findings, the Veteran's radiculopathy affecting the sciatic nerve was mostly sensory prior to April 22, 2014.  The record reflects that he complained of radiating low back pain and numbness and weakness in the lower extremities.  Additionally, the record reflects some instances of decreased sensation and impaired reflexes in both extremities; however, on many occasions, sensory examinations were normal. See October 2009 VA Examination (normal sensory examination); January 2011 (normal sensation).  Moreover, there was no evidence of organic changes, such as muscle atrophy, or trophic changes that would warrant higher ratings.  Nor was there evidence of significant muscle weakness.  With the exception of one finding of 4/5 in June 2011, the Veteran's muscle strength on the left was routinely normal, and it was, at worst, 4/5 on the right.  Accordingly, the Veteran would be assigned separate neurological ratings for his lower extremities of, at most, 20 percent, under Diagnostic Code 8520 for each lower extremity.  Comparing a 60 percent rating for intervertebral disc syndrome with the combined total rating of 40 percent for limitation of motion and the two 20 percent ratings for neurological impairment, plus the bilateral factor, would not result in more than a 60 percent rating.

With regard to other neurological abnormalities, the Board acknowledges that the Veteran reported urinary frequency and erectile dysfunction during the October 2009 VA examination.  However, the examiner further indicated that the Veteran denied urinary incontinence.  Further, there is no other lay report of bladder impairment or erectile dysfunction in the record, and the other objective medical evidence of record shows no indication of bladder impairment or erectile dysfunction associated with the Veteran's lumbar spine disability.  The Veteran consistently denied any bowel or bladder issues in connection to his back disability during previous and subsequent VA treatment and VA examinations.  See e.g., September 2007 VA Examination Report; May 2008 VA Treatment Record; February 2011 VA Treatment Record; June 2011 VA Treatment Record.  Moreover, the Veteran consistently denied impotence during VA primary care treatment.  For these reasons, the Board concludes that an objective neurological bladder impairment or erectile dysfunction associated with the lumbar spine disability was not shown.  Accordingly, the Board finds that a separate rating is not warranted for any other objective neurological symptoms prior to April 22, 2014.

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that most nearly approximates that which warrants the assignment of a 10 percent rating prior to March 7, 2005; a 20 percent rating from March 7, 2005 to May 19, 2008; and a 60 percent disability rating from May 20, 2008 to April 22, 2014.  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board finds no provision upon which to assign greater or separate ratings.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In the present case, the low back disability does not warrant referral for extra-schedular consideration prior to April 22, 2014.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which spine disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has not described any exceptional or unusual features of his low back disability.  In fact, as discussed above, the symptomatology of the Veteran's disability centers on his complaints of painful and limited range of motion and his radicular symptoms.  These symptoms are specifically contemplated under the assigned ratings criteria.  Additionally, higher ratings are available for the service-connected disability when it is more severe; however the Veteran simply does not meet those criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic code.  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

      (CONTINUED ON NEXT PAGE)
      
      
      
      
      
      
      
      
      
      
ORDER

Entitlement to a disability rating in excess of 10 percent for lumbar spine spondylosis, status post fusion, prior to March 7, 2005, is denied.

Entitlement to a disability rating in excess of 20 percent for lumbar spine spondylosis, status post fusion, from March 7, 2005 to May 19, 2008, is denied.

From May 20, 2008 to April 22, 2014, entitlement to a disability rating of 60 percent for lumbar spine spondylosis, status post fusion is granted, subject to the law and regulations governing the criteria for award of monetary benefits.  This single 60 percent rating under Diagnostic Code 5293 replaces the separate ratings assigned by the RO since December 4, 2013 (20 percent under Diagnostic Code 5241 and two, 20 percent, ratings under Diagnostic Code 8620).


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

With regard to an increased Rating since April 22, 2014, the Board finds that the evidence is currently insufficient for the Board to determine the appropriate disability rating for the Veteran's low back disability since April 22, 2014.

In this regard, an April 22, 2014 VA treatment record shows that the neurological manifestations of the Veteran's low back disability may have sufficiently increased in severity such that a rating higher than 60 percent may ultimately be warranted when the orthopedic and neurologic manifestations are considered together under the rating criteria as discussed above.  The VA treatment record reflects that the Veteran reported bowel incontinence and decreased sensation in the perineal region.  Additionally, on examination, the Veteran had an episodic right foot drop/drag and muscle atrophy was seen bilaterally.  Moreover, the Veteran's muscle strength testing was 3/5 for right hip flexion.  The impression was "acute on chronic right and left L3/4 radiculopathy vs. myelopathy at that level and high suspicion for new onset of cauda equina syndrome with bowel incontinence and dysthesia in perineal region."  Further, in a June 2015 letter, the Veteran's VA neurosurgeon reported that the Veteran had developed arachnoiditis, which is an irreversible scarring of the lower spinal nerves. 

The Veteran was afforded a VA examination in July 2015.  The Veteran reported stabbing, sharp pain.  He indicated that he often has to stop walking because of the pain and that sometimes his leg gives out.  The Veteran described radiating pain down the middle of his buttock to the heels.  The Veteran reported that the pain was constant.  The examiner indicated that pain and lack of endurance significantly limit functional ability when the joint is used repeatedly over time.  The examiner described the additional limitations as having a hard time looking up and extending his back.  Range of motion testing revealed flexion to 65 degrees, zero degrees of extension, lateral flexion to 20 degrees bilaterally, and lateral rotation to 20 degrees bilaterally.  The Veteran was unable to perform repetitive use testing with at least three repetitions because of subjective complaints of pain.  Muscle strength testing was 4/5 bilaterally, and no muscle atrophy was noted.  Deep tendon reflexes were absent at the knee and ankle bilaterally.  A sensory examination showed normal sensation to light touch at the upper anterior tight and at the thigh/knee bilaterally, but showed decreased sensation at the lower leg/ankle and at the foot/toes bilaterally.  Vibration testing was abnormal.  The examiner indicated that the Veteran had the following signs and symptoms due to radiculopathy: severe, constant pain bilaterally; severe paresthesias and/or dysesthesias bilaterally; and severe numbness bilaterally.  The examiner indicated that the nerves affected were L3/4 and L5-S1 and indicated that the Veteran had mild right radiculopathy, but that the left was not affected.  The Veteran had favorable ankylosis of the entire thoracolumbar spine.  The examiner indicated that the Veteran had other neurologic abnormalities in that the Veteran claimed numbness and that his legs felt swollen.  He also described sharp pain in the thighs.  

The July 2015 examination shows that the Veteran now has favorable ankylosis of the entire thoracolumbar spine.  However, the Board finds that the July 2015 examination report is incomplete with regard to the neurologic manifestations of the Veteran's low back disability.  In this regard, while the April 2014 VA treatment record and the June 2015 letter discussed above show relatively severe neurological symptoms and despite finding severe subjective symptoms of radiculopathy bilaterally, the July 2015 VA examiner opined that the Veteran had mild radiculopathy on the right and no radiculopathy on the left.  Moreover, the examiner did not discuss the Veteran's reports of bowel incontinence and perineal dysthesia; nor did the examiner discuss the April 2014 EMG report or the June 2015 diagnosis of arachnoiditis.  

In light of the foregoing, a more thorough and contemporaneous examination is warranted in order to ensure that the record reflects the current severity of the Veteran's service-connected lumbar spine disability, to include all neurological manifestations.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Additionally, the record suggests that there may be relevant VA treatment records that are not associated with the claims file.  In this regard, in the January 2016 rating decision granting separate ratings for radiculopathy, the AOJ referenced VA treatment records through January 2016; however, the most recent VA treatment records associated with the claims file date to May 2014.  On remand, all outstanding treatment records must be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

Regarding entitlement to a TDIU, as indicated in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran submitted a statement indicating that he cannot work, in part, because of his low back disability.  See May 2013 VA Form 9.  He also submitted a March 2012 letter from his employer indicating that he was being let go due to medical issues.  Additionally, in a June 2015 letter, the Veteran's VA neurosurgeon opined that the Veteran's back condition has "left him disabled for any kind of employment."  Moreover, the July 2015 VA examiner specifically noted that the Veteran's low back disability impacted his ability to work based on the Veteran's report that he was unable to continue his job secondary to his back injury and pain level.  These findings suggest that the Veteran may be unemployable due in part to his service-connected back disability.  The Board thus finds that the evidence of record reasonably raises a claim for total disability rating for compensation based on unemployability.  Accordingly, the RO should develop a claim for TDIU in accordance with Rice as indicated below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim.  Additionally, this letter should comply with the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the service-connected low back disability for the period from May 2014 to the present.  

3. After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination(s) so as to determine the current level of severity of his low back disability and all neurological manifestations.  The claims file and a copy of this remand must be made available to and reviewed by the examiners in conjunction with the examination.  The examiners should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's low back disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the examiner must test and record range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If range of motion is not possible, the examiner should indicate whether the Veteran has favorable or unfavorable ankyloses of the entire thoracolumbar spine or ankylosis of the entire spine.

The examiner must clearly identify all neurologic abnormalities and diagnoses and indicate whether any diagnosed neurologic condition or conditions are related to the Veteran's service-connected low back disability.  

Regarding the Veteran's currently diagnosed, bilateral radiculopathy, the examiner should specify which nerve(s) is involved and the degree of paralysis (complete or incomplete: mild, moderate, moderately severe or severe) for each affected nerve.  

The examiner should also specifically indicate whether the Veteran has bowel or bladder impairment or erectile dysfunction as a result of his back disability.  If so, the examiner should clearly indicate the severity of each such disability, to include the degree of sphincter control, voiding dysfunction, and/or the presence of penis deformity with loss of erectile power caused by the lumbar spine disorder.

The examiner is specifically asked to review and comment on the Veteran's reports of experiencing bowel incontinence and perineal dysthesia in April 2014, the April 2014 VA EMG report showing episodic right foot drop/drag, muscle atrophy, and "new onset of cauda equina syndrome with bowel incontinence and dysthesia in perineal region," and the June 2015 diagnosis of arachnoiditis.  

Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's low back disability has upon his ability to perform ordinary activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the service-connected low back disability.

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, and any other development deemed necessary, the RO/AMC should re-adjudicate the Veteran's claim, including a claim of entitlement to a TDIU due to the service-connected low back disability.  If the claim is denied, supply the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


